230 S.C. 507 (1957)
96 S.E.2d 488
J.B. SPARKS, Respondent,
v.
D.M. DEW & SONS, INC., Appellant.
17257
Supreme Court of South Carolina.
February 5, 1957.
*508 Messrs. Willcox, Hardee, Houck & Palmer, of Florence, and Herbert Britt, of Dillon, for Appellant.
Messrs. James R.C. Calhoun and J. Trus Hayes, Jr., of Dillon, for Respondent.
February 5, 1957.
TAYLOR, Justice.
This appeal comes from the Court of Common Pleas for Dillon County from an order of the Honorable J. Woodrow Lewis refusing to strike certain allegations of the complaint upon the ground that said allegations were irrelevant and redundant.
Respondent in this case seeks to recover damages allegedly sustained when a fire which destroyed appellant's warehouse and cotton stored therein spread to the adjoining premises and destroyed respondent's tools of trade, working materials and other personal property.
An order refusing to strike allegations in the pleadings as irrelevant and redundant is not appealable. Harbert v. Atlanta & C.A.L. Ry., 74 S.C. 13, *509 53 S.E. 1001; Strait v. British & American Mortgage Co., 77 S.C. 367, 57 S.E. 1100; Citizens' & Marine Bank v. Witcover, 77 S.C. 441, 58 S.E. 146; Cooper v. Atlantic Coast Line R. Co., 78 S.C. 562, 59 S.E. 704; McCandless v. Mobley, 81 S.C. 303, 62 S.E. 260; Woodward v. Woodward, 87 S.C. 247, 69 S.E. 232.
Upon trial, however, appellant will not by the order appealed from or this opinion be precluded or in any wise prejudiced in its efforts to exclude such testimony as may be offered in support of the allegations sought to be stricken from the complaint. Appeal dismissed.
STUKES, C.J., and OXNER and MOSS, JJ., concur.
LEGGE, J., not participating.